DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the beam line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drees (US 20110186746 A1).
With regards to claim 1, Drees discloses a particle beam therapy system and method for guiding a beam of charged particles comprising: a plurality of electrodes extending into an interior of a component of a beam line [0025, 0066, 0067], wherein the beam position monitor is configured to detect a position of a beam passing through the component of the beam line based on halo current of the beam [0021, 0031, 0066, 0067, 0069].
With regards to claim 13, Drees discloses wherein the beam position monitor is configured to transmit a signal to a control system [0034, 0066] when a beam advancing through the beam line is off axis [0010, 0037, 0041, 0068].
With regards to claim 14, Drees discloses wherein a minimal amount of a beam current of the beam [0034] passing through the component [0024, 0032] of the beam line [0010, 0037] is reduced due to the plurality of electrodes [0025].
With regards to claim 15, Drees discloses a beam position monitor configured to detect a position of a beam [0021, 0032] passing through a component of a beam line [0068] based on halo current of the beam [0009, 0020]; and a control system configured to adjust beam line parameters based on the position of the beam [0021, 0031, 0066, 0067, 0069].

With regards to claim 18, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to: receive one or more signals from the beam position monitor [0037, 0041, 0068]; and based on the one or more signals, transmit data representative of the one or more signals to a computing device [0034, 0066].
With regards to claim 19, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to: receive one or more signals from the beam position monitor; based on the one or more signals, determine that the beam is off a desired axis [0037, 0041, 0068]; and transmit adjustment signals to one or more beam line components to adjust the position of the beam such that it returns to the desired axis [0034, 0066].
With regards to claim 20, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to: receive one or more signals from the beam position monitor [0037, 0041, 0068]; based on the one or more signals, determine a degree of beam deflection off a desired axis: and transmit adjustment signals to one or more beam line components to compensate [0010]for the degree of beam deflection off the desired axis [0034].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees in view of Krzeminski (US 20070215459 A1).
With regards to claim 2, Drees does not explicitly disclose further comprising a cooling device. Krzeminski is in the field of liquid cooling electrodes (Abstract) and teaches further comprising a cooling device [0010, 0023] (Claim 8). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed cooling device in order to improving efficiency and longevity of the device, as taught by Krzeminski [0005].
Claim(s) 3-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees.
With regards to claims 3-5, Drees does not specifically teach the recited electrodes and their associated current threshold. However, Drees does teach a plurality of beam property monitors 28a, 28b, 28c, each comprising a plurality of electrodes [0025] and further teaches wherein the beam property monitor is movable transversely to the beam path in order to react more flexibly to deviations in the beam properties [0030]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed electrode/current threshold configurations in order to more accurately measure deviations in the beam properties.
With regards to claims 6 and 7, Drees does not explicitly teach beam position monitor as recited in claims 6 and 7. However, Drees does teach wherein the beam position monitor is configured to transmit a signal to a control system (Abstract) [0016, 0065] based on a measured 
With regards to claims 8-10, Drees does not teach the claimed electrode extension distance or wherein said extension distance is adjustable. However, Drees does teach wherein the position of the beam property monitor may be restricted restricting the interaction of the particles with the beam property monitor to the beam periphery in the halo region keeps the degradation of the beam, in particular due to the monitoring process, to a minimum [0019]. Drees further teaches wherein the beam property monitor is movable transversely to the beam path in order to react more flexibly to deviations in the beam properties [0030]. In view of the importance of the specific positioning of the beam property monitor, and hence the plurality of electrodes, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed electrode extension distance and adjustable electrode extension distance in view of the recited benefits.
With regards to claim 11, Drees does not specify wherein the plurality of electrodes are galvanically isolated from a wall of the beam position monitor. Nevertheless, such a modification would have been known and conventionally used to prevent interference. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed configuration.
With regards to claim 12, Drees does not specify wherein the plurality of electrodes are configured to be biased by an external power supply. However, such a modification would have been known and conventionally used to provide a desired electromagnetic field. In view of the 
With regards to claim 17, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to receive one or more signals from the beam position monitor; and based on the one or more signals, transmit instructions (Abstract) [0016, 0065]. However, Drees does not specify wherein based on the one or more signals, transmit instructions to discontinue operation of the beam system. However, such a modification would have been known and considered obvious. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed control systems in order to automatically discontinue the beam once a desired dose is reached and/or after calibration is complete.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884